DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 3, “has a first surface” should be changed to read “having a first surface” to correct the tense of the verb
Claim 2, line 4, “has a first surface” should be changed to read “having a second surface” to correct the tense of the verb
Claim 2, line 4, “extending toward” should be changed to read “extending towards” to correct the pluralization
Claim 3, “ionization tendency” (three instances) should be changed to read “an ionization tendency” to add in the proper article
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 20110081572 A1) (as recited in the IDS dated 2/7/2020).
Regarding claim 1, Byun discloses an energy storage device (Abstract) comprising: an outer case (Figs. 2 & 6; 124) on which an external terminal (Fig. 6; 180) is mounted (Fig. 6); an electrode assembly (Fig. 2; 110) housed in the outer case (Fig. 2); a conductive shaft portion (Fig. 6; 121) formed using a material different from a material for forming the external terminal [0135], and having a swaged portion (Fig. 6; 121b) connected to the external terminal at one end thereof in an axial direction and a conductive plate portion (Fig. 6; 121c) housed in the outer case (Fig. 2 & 6), to which the other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected [0130], wherein the external terminal has a plating layer (185) [0132] on a surface thereof  (Fig. 6) which is brought into contact with the swaged portion (Fig. 6).
Regarding claim 3, Byun discloses all the limitations of the energy storage device above and further discloses wherein an ionization tendency of the plating layer is larger than an ionization tendency of the conductive shaft portion, and is smaller than an ionization energy of the external terminal (the corrosion resistance layer has an ionization tendency between the conductive shaft portion, which is made of copper, having a low ionization tendency and the external terminal, which is made of aluminum, having a high ionization tendency; [0110], [0116], [0135]).
Regarding claim 4, Byun discloses all the limitations of the energy storage device above and further discloses wherein the external terminal is made of aluminum, and the conductive shaft portion is made of copper [0135].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20110081572 A1) (as recited in the IDS dated 2/7/2020) as applied to claim 1 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 2, Byun discloses all the limitations of the storage device above and further discloses wherein the conductive plate portion is formed in a plate shape (Fig. 6) extending substantially parallel (Fig. 6) to a lid plate (Fig. 6; 120) of the outer case, having a first surface (Fig. 6) to which the other end of the conductive shaft portion is connected (Fig. 6), having a second surface (Fig. 6) to which a tab (Figs. 2 & 6; 115) of the electrode assembly extending towards the lid plate is connected (Figs. 2 & 6) [0130].
Byun further desires to decrease the contact resistance between the electrode assembly and the external terminal to increase the output of the rechargeable battery and the cycle life of the battery module [0095].
Byun does not disclose wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size of the external terminal in the planar direction of the lid plate.
Kim teaches an energy storage device (Abstract) comprising: an outer case (Fig. 2; 26) on which an external terminal (Fig. 2; 30) is mounted; an electrode assembly (Fig. 2; 10) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (Fig. 2; 31b) and a size of the tab (Fig. 2; 50) in a planar direction of the lid plate (Fig. 2; 20) are set larger than a size of the external terminal in the planar direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of Byun as taught in Kim such that a size of the conductive plate portion and a size of the tab are set larger than a size of the external terminal in the planar direction of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759